DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . If applicant has any questions about this document, applicant is welcome to contact the examiner, Joshua Rodden, at (303) 297 – 4258. The Examiner Amendment below is just to clarify the record and avoid issues at publication, and is not meant to change the scope of the specification and/or claims.

Drawings
Replacement Drawings were received on 11/03/21. These drawings are acceptable and have been entered.

Specification
An amendment to the specification was received on 11/03/21. However, this amendment is NOT ACCEPTABLE and has NOT been entered as it appears to be in an improper format. However, the examiner will make the same changes to the specification in the Examiner Amendment as noted below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 





For purposes of clarifying the record with regards to the specification, the examiner notes that only the following is to be entered into the resulting patent:
(1) The 10 page specification as filed on 11/14/19. The 10 page specification as filed on 11/14/19 has been amended as follows:
	(2) Paragraph [17], replace “Figure 8 shows” with --Figures 8a and 8b show--
(3) Paragraph [26], replace “system” with --system.--
(4) Paragraph [36], Line 2, replace “Figure 8 is” with --Figures 8a and 8b show--

For purposes of clarifying the record with regards to the claims, the examiner notes:
(5) The claims as filed on 11/03/21 are entered into the resulting patent.
(6) Claims 5, and 10-19 in the claims as filed on 11/03/21 are cancelled.

/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649